
	
		I
		111th CONGRESS
		2d Session
		H. R. 5989
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Polis of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act to
		  enhance the credit program for charter schools through green initiatives, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Green Credit Enhancement Program Act
			 of 2010.
		2.Green Credit
			 Enhancement Program
			(a)Section 5205 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221 et seq.) is
			 amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(d)Green credit
				enhancement initiatives To assist charter school facility acquisition,
				construction, and renovation
							(1)PurposeThe
				purpose of this subsection is to provide grants to eligible entities to permit
				such entities to demonstrate innovative credit enhancement initiatives of
				assisting charter schools for addressing the costs of acquiring, constructing,
				and renovating facilities.
							(2)Grants to
				eligible entities
								(A)GrantsSubject
				only to subparagraph (E), the Secretary shall award not less than three grants
				to eligible entities that have submitted applications that have been approved
				under this subsection for use to demonstrate innovative methods of assisting
				charter schools in addressing the cost of acquiring, constructing, and
				renovating facilities by enhancing the availability of loans or bond
				financing.
								(B)EligibilityFor purposes of this subsection, an eligble
				entity is—
									(i)a
				public entity, such as a State or local governmental entity;
									(ii)a private nonprofit entity; or
									(iii)a consortium of entities described in
				clauses (i) or (ii).
									(C)Grantee
				selection
									(i)Evaluation of
				applicationThe Secretary shall evaluate each application
				submitted under paragraph (3), and may approve only applications that the
				Secretary determines are sufficient to merit approval.
									(ii)PriorityIn evaluating each application, the
				Secretary shall give priority to the applications of eligible entities that
				propose to use at least 65 percent of the amounts received from a grant under
				this subsection to fund modernization, renovation, repair, or construction
				projects consistent with the applicable provisions of any one of the green
				building certification programs specified in paragraph (4)(B)(i).
									(iii)Distribution
				of grantsIf a sufficient
				number of applications are submitted that the Secretary determines are of
				sufficient quality to merit approval, the Secretary shall award at least one
				grant to an eligible entity described in subparagraph (A)(i), at least one
				grant to an eligible entity described in paragraph (A)(ii), and at least one
				grant to an eligible entity described in paragraph (A)(iii).
									(D)Grant
				CharacteristicsGrants under this subsection shall be of a
				sufficient size, scope, and quality so as to ensure an effective demonstration
				of an innovative means of enhancing credit for the financing of charter school
				acquisition, construction, or renovation.
								(E)Special
				RuleIf the Secretary
				determines that the funds made available under this subsection are insufficient
				to permit the Secretary to award three or more grants in accordance with
				subparagraphs (A), (C), and (D), the requirement to award three grants under
				subparagraph (A) and the requirements related to the distribution of grants
				under subparagraph (C)(iii) shall not apply, and the Secretary may determine
				the appropriate number of grants to be awarded in accordance with subparagraph
				(D).
								(3)Applications
								(A)In
				generalTo be eligible to receive a grant under this subsection,
				an eligible entity shall submit to the Secretary an application in such form as
				the Secretary may reasonably require.
								(B)ContentsAn
				application submitted under subparagraph (A) shall contain—
									(i)a
				statement identifying the activities the eligible entity proposes to undertake
				with funds received under this subsection, including the methods such entity
				shall use to determine which charter schools receive assistance, and how much
				and what types of assistance charter schools shall receive;
									(ii)a
				description of the involvement of charter schools in the development of such
				application and the design of the proposed activities described in such
				application;
									(iii)a description of
				the expertise of the eligible entity in capital market financing;
									(iv)a
				description of how the proposed activities leverage the maximum amount of
				private-sector capital relative to the amount of government funding used and
				how such activities otherwise enhance credit available to charter schools,
				including how the eligible entity plans to offer a combination of financing
				rates and terms more favorable than such rates and terms that a charter school
				could receive without assistance under this subsection;
									(v)a description of how the eligible entity
				possesses sufficient expertise in education to evaluate the likelihood of
				success of a charter school program for which facilities financing is sought;
									(vi)in the case of an application submitted by
				a State governmental entity, a description of the actions that the entity has
				taken, or intends to take, to ensure that charter schools within the State
				receive the funding the charter schools need to have adequate facilities;
				and
									(vii)such other
				information as the Secretary may reasonably require.
									(4)Charter school
				objectives
								(A)In
				generalSubject to subparagraph (B), an eligible entity receiving
				a grant under this subsection shall use the funds deposited in the reserve
				account established under paragraph (5)(A) to assist one or more charter
				schools to access private-sector capital to accomplish one or both of the
				following objectives:
									(i)The acquisition
				(by purchase, lease, donation, or otherwise) of an interest (including an
				interest held by a third party for the benefit of a charter school) in improved
				or unimproved real property that is necessary to commence or continue the
				operation of a charter school.
									(ii)The construction
				of new facilities (including predevelopment costs), or the renovation, repair,
				or alteration of existing facilities, necessary to commence or continue the
				operation of a charter school.
									(B)Condition
									(i)In
				generalExcept as provided in clause (ii), as a condition of
				receiving a grant under this subsection, an eligible entity shall agree to use
				not less than 50 percent of the amounts received from a grant under this
				subsection to fund projects consistent with the applicable provisions of any
				one of the following green building certification programs:
										(I)The United States Green Building Council
				Leadership in Energy and Environmental Design green building rating standard
				referred to as LEED Green Building Rating System.
										(II)The Energy Star program of the United
				States Department of Energy and the United States Environmental Protection
				Agency.
										(III)The CHPS green
				building rating program developed by the Collaborative for High Performance
				Schools.
										(IV)The Green Building Initiative environmental
				design and rating system referred to as Green Globes.
										(V)Any other program
				adopted by a State or entity within a State having authority over a local
				educational agency that provides for green building certification.
										(ii)Special
				ruleThe condition under
				clause (i) shall not apply if—
										(I)the Secretary
				waives such condition upon application to the Secretary for such waiver by the
				eligible entity; or
										(II)compliance with
				such condition causes the cost of a project funded under the grant to increase
				by more than 10 percent.
										(5)Reserve
				account
								(A)Use of
				fundsTo assist charter schools to accomplish the objectives
				described in paragraph (4), an eligible entity receiving a grant under this
				subsection shall, in accordance with State and local law, directly or
				indirectly, alone or in collaboration with others, deposit the funds received
				under this subsection (other than funds used for administrative costs in
				accordance with paragraph (6)) in a reserve account established and maintained
				by the eligible entity. Amounts deposited in such account shall be used by the
				eligible entity for the objectives described in paragraph (4) through one or
				more of the following methods:
									(i)Guaranteeing,
				insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests
				therein.
									(ii)Guaranteeing and
				insuring leases of personal and real property.
									(iii)Facilitating
				financing by identifying potential lending sources, encouraging private
				lending, and other similar activities that directly promote lending to, or for
				the benefit of, charter schools.
									(iv)Facilitating the
				issuance of bonds by charter schools, or by other public entities for the
				benefit of charter schools, by providing technical, administrative, and other
				appropriate assistance (including the recruitment of bond counsel,
				underwriters, and potential investors and the consolidation of multiple charter
				school projects within a single bond issue).
									(B)InvestmentFunds
				received under this subsection and deposited in the reserve account established
				under subparagraph (A) shall be invested in obligations issued or guaranteed by
				the United States or a State, or in other similarly low-risk securities.
								(C)Reinvestment of
				earningsAny earnings on funds received under this subsection
				shall be deposited in the reserve account established under subparagraph (A)
				and used in accordance with such subparagraph.
								(6)Limitation and
				administrative costsAn eligible entity may use not more than 2.5
				percent of the funds received under this subsection for the administrative
				costs of carrying out this subsection.
							(7)Audits and
				reports
								(A)Financial Record
				Maintenance and AuditThe financial records of each eligible
				entity receiving a grant under this subsection shall be maintained in
				accordance with generally accepted accounting principles and shall be audited
				by an independent public accountant.
								(B)Reports
									(i)Grantee annual
				reportsEach eligible entity receiving a grant under this
				subsection shall annually submit to the Secretary a report of its operations
				and activities under this subsection.
									(ii)ContentsEach
				annual report submitted under clause (i) shall include—
										(I)a copy of the most
				recent financial statements of the eligible entity, and any accompanying
				opinion on such statements, prepared by the independent public accountant
				reviewing the financial records of the eligible entity;
										(II)a copy of any
				report made on the audit of the financial records of the eligible entity that
				was conducted under subparagraph (A) during the annual reporting period;
										(III)an evaluation by
				the eligible entity of the effectiveness of its use of the funds provided under
				this subsection in leveraging private funds;
										(IV)a listing and description of the charter
				schools served by the eligible entity during the annual reporting period,
				including the amount of funds used by each charter school and the type of
				project facilitated by the funding;
										(V)a description of the activities carried out
				by the eligible entity to assist charter schools in meeting the objectives set
				forth in paragraph (4); and
										(VI)a description of the characteristics of
				lenders and other financial institutions participating in the activities
				undertaken by the eligible entity under this subsection during the reporting
				period.
										(iii)Secretarial
				reportThe Secretary shall review the reports submitted under
				clause (i) and shall provide a comprehensive annual report to the Congress on
				the activities conducted under this subsection.
									(8)No full faith
				and credit for grantee obligationsNo financial obligation of an
				eligible entity entered into pursuant to this subsection (such as an obligation
				under a guarantee, bond, note, evidence of debt, or loan) shall be an
				obligation of, or guaranteed in any respect by, the United States. The full
				faith and credit of the United States is not pledged to the payment of funds
				which may be required to be paid under any obligation made by an eligible
				entity pursuant to any provision of this subsection.
							(9)Recovery of
				funds
								(A)In
				generalThe Secretary, in
				accordance with chapter 37 of title 31, United States Code, shall
				collect—
									(i)all of the funds
				in a reserve account established by an eligible entity under paragraph (5)(A)
				if the Secretary determines, not earlier than 2 years after the date on which
				the eligible entity first received funds under this subsection, that the
				eligible entity has failed to make substantial progress in carrying out the
				purposes described in such paragraph; or
									(ii)all or a portion
				of the funds in a reserve account established by an eligible entity under such
				paragraph if the Secretary determines that the eligible entity has permanently
				ceased to use all or a portion of the funds in such account to accomplish any
				purpose described in such paragraph.
									(B)LimitationThe
				Secretary shall not exercise the authority under subparagraph (A) to collect
				from any eligible entity any funds that are being properly used to achieve one
				or more of the purposes described in paragraph (5)(A).
								(C)ProceduresThe
				provisions of sections 451, 452, and 458 of the General Education Provisions
				Act (20 U.S.C. 1234, 1234a, and 1234g) shall apply to the recovery of funds
				under subparagraph (A).
								(D)Other authority
				to recover fundsThis paragraph shall not be construed to impair
				or affect the authority of the Secretary to recover funds under part D of the
				General Education Provisions
				Act.
								.
				(b)Conforming
			 amendmentsPart B of title V of such Act (20 U.S.C. 7221 et seq.)
			 is amended—-
				(1)by striking
			 subpart 2;
				(2)by redesignating
			 subpart 3 as subpart 2;
				(3)by redesignating
			 sections 5241 through 5248 as sections 5231 through 5238, respectively;
			 and
				(4)by amending the
			 items of the table of contents of such Act that follow subpart 1 to read as
			 follows:
					
						
							Subpart 2—Voluntary Public School Choice
				Programs 
							Sec. 5231. Grants.
							Sec. 5232. Uses of funds.
							Sec. 5233. Applications.
							Sec. 5234. Priorities.
							Sec. 5235. Requirements and voluntary
				participation.
							Sec. 5236. Evaluations.
							Sec. 5237. Definitions.
							Sec. 5238. Authorization of
				appropriations.
						
						.
				3.Funding
			(a)Authorization of
			 AppropriationsSection 5211
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221j) is
			 amended to read as follows:
				
					5211.Authorization
				of appropriations
						(a)In
				generalThere are authorized
				to be appropriated to carry out this subpart $750,000,000 for fiscal year 2011
				and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
						(b)AllocationIn
				allocating funds made available pursuant to subsection (a), for any fiscal
				year, the Secretary shall consider—
							(1)the relative need
				for assistance under the programs established under sections 5202 and 5205;
				and
							(2)the relative
				quality of the applications submitted for grants funded under such sections.
							.
			(b)Conforming
			 Amendments
				(1)Priority
			 treatmentSection 5202(e)(1) of such Act (20 U.S.C. 7221a(e)(1))
			 is amended by striking 5211 (other than funds reserved to carry out
			 section 5205(b)), and inserting 5211,.
				(2)National
			 activitiesSection 5205 of such Act (20 U.S.C. 7221d) is
			 amended—
					(A)in subsection (a),
			 in the matter preceding paragraph (1), by striking reserve for each
			 fiscal year the greater of 5 percent or $5,000,000 of the amount appropriated
			 to carry out this subpart, except that in no fiscal year shall the total amount
			 so reserved exceed $8,000,000, to; and
					(B)in subsection
			 (b)(2)(A), by striking From the amount made available to carry out this
			 subsection under paragraphs (2) and (3)(B) of section 5211(b) for any fiscal
			 year, the and inserting The.
					
